Citation Nr: 0612669	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  06-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic thrombophlebitis of the left femoral vein, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for left foot pes 
planus, claimed as secondary to service-connected chronic 
thrombophlebitis of the left femoral vein.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was granted service connection for chronic 
thrombophlebitis of the left femoral vein in a June 1945 VA 
rating decision.  A 30 percent disability rating was 
assigned.

In April 2004, the RO received the veteran's request for an 
increase in the disability rating assigned his service-
connected thrombophlebitis.  In June 2004, the veteran added 
a service-connection claim for left foot pes planus, which he 
contended was secondary to his service-connected chronic 
thrombophlebitis of the left femoral vein.  The June 2005 
rating decision denied the veteran's claims.  He subsequently 
perfected an appeal of that decision.

The record reflects that a motion to advance this case on the 
Board's docket was filed by the veteran in April 2006.  
Taking into consideration the veteran's advanced age, his 
motion for advancement on the docket was granted.  
See 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

The June 2005 rating decision also denied the veteran an 
increased rating for service-connected fracture residuals of 
the left ulna.  The same decision denied service connection 
for hypertension, an abdominal aneurysm, left ventricular 
hypertrophy, subventricular tachycardia, and a bilateral knee 
disability.  Additionally, the June 2005 rating decision 
granted the service connection for a bilateral hip 
disability; a 10 percent rating was assigned for each hip.  

To the Board's knowledge, the veteran has not disagreed any 
of those decisions.  Those issues are therefore not in 
appellate status and will be discussed no further by the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to service connection for left foot 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected chronic thrombophlebitis 
of the left femoral vein is manifested by persistent edema, 
without stasis pigmentation or eczema.

2.  The evidence does not show that the veteran's chronic 
thrombophlebitis of the left femoral vein is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
chronic thrombophlebitis of the left femoral vein have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for service-connected 
chronic thrombophlebitis of the left femoral vein, currently 
evaluated as 30 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected chronic thrombophlebitis of the left 
femoral vein, which is currently evaluated as 30 percent 
disabling. [A sis discussed elsewhere, the other issues on 
appeal, entitlement to service connection for pes planus of 
the left foot, is being remanded for additional evidentiary 
development.]  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 2005 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in June 
and October 2004 which were specifically intended to address 
the requirements of the VCAA.  The June 2004 letter from the 
RO specifically notified the veteran that to "establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that you 
service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the October 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2004 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the June 2004 letter advised the veteran that if "you have 
recently received treatment at a [VA] facility or treatment 
authorized by [VA], please furnish the dates and places of 
treatment . . . [w]e will then obtain the necessary reports 
of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claims in June 2005.  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court recently 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran has already been service connected for chronic 
thrombophlebitis of the left femoral vein.  Moreover, as 
outlined above, the veteran has received proper notice 
regarding element (4), degree of disability.  

With respect to effective date, both the RO and (as will be 
explained in greater detail below) the Board have determined 
that an increased rating is not warranted.  Thus, the issue 
of effective date is moot, as there is no increased rating 
for which to assign an effective date.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private treatment records, and the reports 
of multiple VA examinations.  The veteran has not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his substantive appeal that he did not want a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific schedular criteria

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121 (2005).

Analysis

Assignment of diagnostic code 

The veteran's chronic thrombophlebitis of the left femoral 
vein is currently rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2005).  Diagnostic Code 7121 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (post-phlebitic syndrome).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7121.

Schedular rating

The veteran seeks an increased evaluation for his service-
connected chronic thrombophlebitis of the left femoral vein.  
He essentially contends that the symptomatology associated 
with this condition, particularly stasis pigmentation in the 
left lower extremity, warrants a disability rating higher 
than the currently-assigned 30 percent.

The Board is of course aware that under Diagnostic Code 7121, 
there is no provision for a 30 percent rating.  The veteran's 
30 percent rating has been in effect since June 1945 and is 
therefore protected.  Specifically, 38 C.F.R. § 3.951 (2005) 
provides that a disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
will not be reduced absent a showing that the rating was 
based on fraud.

In order to assign the next highest rating, 40 percent, 
persistent edema and stasis pigmentation or eczema must be 
demonstrated.  While the veteran's outpatient treatment 
records and the January 2005 VA examination report note the 
presence of persistent edema (which as noted above is 
consistent with the assignment of a 20 percent rating), none 
of the competent medical evidence of record has indicated the 
presence of either stasis pigmentation or eczema.  To the 
contrary, the July 2004 VA examiner specifically noted that 
no stasis of the lower extremities was present.

The Board has considered various statements from the veteran 
in which he insists that his condition is marked by stasis 
pigmentation.  While the veteran is free to report his lay 
observation of symptoms, as someone without medical training 
he is not qualified to render medical opinions regarding the 
diagnosis or etiology of disease or accompanying symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding the presence of stasis pigmentation are 
accordingly lacking in probative value, particularly ion 
light of the utterly negative clinical evidence eon this 
point.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  

Because the competent medical evidence of record fails to 
reveal the presence of stasis pigmentation or eczema, a 
higher schedular disability rating is not warranted.  

Extraschedular consideration

In the November 2005 SOC, the RO included the regulation 
regarding extraschedular evaluation.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) in connection with this 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected chronic 
thrombophlebitis results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  With respect to hospitalization, it does not 
appear from the record that the veteran has been hospitalized 
for chronic thrombophlebitis since his time on active duty.  
Treatment has been conducted primarily on an outpatient 
basis.

Marked interference with employment has also not been 
demonstrated.  While the veteran is now retired, he has not 
suggested, nor does the evidence demonstrate, that his 
thrombophlebitis was the precipitating cause of his 
retirement from a human resources position with the Ford 
Motor Company.  Indeed, it does not appear from the record 
that his chronic thrombophlebitis would preclude employment.  
To the contrary, physical examination has revealed that the 
veteran is fully ambulatory and does not require the use of a 
cane or brace.  While circulatory problems in the left lower 
extremity cause discomfort and difficulty with prolonged 
walking or standing, this alone is inconsistent with marked 
interference with employment.  While the veteran's 
circulatory problems may be productive of pain and some 
limitation of lower extremity function after prolonged 
physical activity, this level of impairment is specifically 
contemplated in the 30 percent rating currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected chronic 
thrombophlebitis does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In short, the objective evidence in the instant case reveals 
a disability picture which does not allow for the assignment 
of a disability rating higher than the currently-assigned 30 
percent.  A preponderance of the evidence is against the 
veteran's claim.  An increased disability rating for chronic 
thrombophlebitis is not warranted, and the benefits sought on 
appeal are accordingly denied..


ORDER

Entitlement to an increased rating for service-connected 
chronic thrombophlebitis of the left femoral vein is denied.


REMAND

2.  Entitlement to service connection for left foot pes 
planus, claimed as secondary to service-connected chronic 
thrombophlebitis of the left femoral vein.

The veteran also seeks service connection for left foot pes 
planus, which he claims is secondary to his service-connected 
thrombophlebitis.  The Board believes that a remand of this 
issue is necessary for the purpose of obtaining a medical 
nexus opinion.

Reason for remand

In order to establish service connection on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the Court held that where there is evidence of record 
satisfying the first two requirements for service connection, 
but no competent medical evidence addressing the third 
requirement, VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include various diagnoses of severe pes planus of the left 
foot.  Thus, the first Wallin element has been satisfied.  
Element (2) has also been met; as is discussed in detail 
above, the veteran is currently service connected for chronic 
thrombophlebitis of the left femoral vein.  

There is no medical opinion of record, however, regarding a 
potential causal relationship between the veteran's pes 
planus and his service-connected thrombophlebitis [element 
(3)].  The January 2005 VA examiner opined that any 
relationship between the veteran's pes planus and 
thrombophlebitis would be "speculative".  The Court has 
held on several occasions that medical opinions which are 
speculative or inconclusive in nature are of no probative 
value.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Because the opinion of the January 2005 VA 
examiner is not probative as to the question of nexus, a 
nexus opinion is still necessary to properly decide the 
claim.  

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder for review by an 
appropriately-qualified medical 
specialist.  Based on the medical record, 
the reviewing specialist should express 
an opinion as to whether the veteran's 
left foot pes planus is due to or is the 
result of his service-connected chronic 
thrombophlebitis of the left femoral 
vein.  If the reviewing specialist deems 
it necessary, physical examination of the 
veteran and/or diagnostic testing should 
be conducted.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of service connection for pes 
planus of the left foot on a secondary 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


